Citation Nr: 0733066	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for arthritis of the 
finger joints of both hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from September 1956 to 
December 1958 and from December 1964 to September 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for arthritis of the 
shoulders and joints of the fingers.  He reports shoulder and 
finger problems in service.

A review of the service medical records shows that, in 
January 1965, the appellant reported a periodic peculiar 
"catching" sensation in the left scapula area unrelated to 
food or exercise.  He reported that it was relieved with 
stretching.  The impression was no serious disease.  In 
August 1976, the appellant caught his little finger in a 
door.  Objectively, there was a tear and laceration of left 
little finger, distal phalanx lateral.  The assessment was 
tear-injury of left little finger.  In August 1977, the 
appellant reported an injury to the right 5th finger with a 
history of dislocation but no treatment.  Objectively, there 
was swelling and tenderness with minimal flexion.  In October 
1977, the appellant reported old dislocation of right 5th 
finger PIP (proximal interphalangeal joint).  Objectively, 
there was stiffness and slight swelling, but no tenderness.  
Panine exercises were planned.  An x-ray was negative for 
fracture/dislocation.  The appellant reported a history of 
bilateral shoulder pain and injury to the right 5th digit on 
separation examination in November 1978.  The examiner 
indicated that shoulder pain was not documented by records; 
history of 5th digit treatment was noted.  The history 
portion of the examination report shows:  "Little finger, 
right hand, slipped out of joint about 1 year ago while 
moving some boxes."  Clinical evaluation was normal upper 
extremities.  Summary of defects and diagnoses showed no 
condition of the shoulders or joints of the hands.

Post-service medical records show that, in October 1981, the 
appellant was seen at the Air Force Base Clinic for pains in 
left side of neck; his left neck and shoulder were noted to 
bother him.  The assessment was myositis with neuralgia.  
Additional private medical records reflect that the appellant 
was followed for heart disease and that, in December 1994, he 
reported right shoulder pain in association with shortness of 
breath.  The assessment was that the shoulder pain was most 
likely not due to coronary disease, but some form of 
musculoskeletal discomfort.  A letter dated November 1997 
from a private physician reflects that the appellant had 
complaints of left shoulder, neck, jaw and teeth pain, which 
was similar to pain he had prior to angioplasty.  Angina and 
hypertension were assessed.  A treatment note dated October 
1998 reflects complaints of clogged arteries and history of 
left shoulder and neck pain.  A letter dated January 1999 
from a private physician reflects that the appellant 
presented for an evaluation of subclavian steal syndrome, 
characterized by episodes of left shoulder pain  and pain 
radiating up the neck and jaw.  The examiner determined that 
the appellant did not have subclavian steal syndrome, and 
reported that his symptoms seemed cardiac in nature.  In 
March 1999, the appellant complained of left shoulder pain 
and history of same symptoms at right shoulder.  X-ray of 
left shoulder revealed soft tissue calcification.  A 
treatment note dated May 1999 reflects that the appellant was 
referred to physical therapy for left shoulder impingement 
syndrome.  A May 1999 note reflects an assessment for 
calcific bursitis/tendonitis.  Physical therapy notes dated 
June 1999 and May to July 2000 reflect that the appellant was 
provided therapy and exercises to improve left shoulder pain.

Pursuant to VA's duty to assist claimant, VA examination was 
requested to ascertain the likely etiology of the appellant's 
current shoulder and finger problems.

In June 2007, a VA examination was conducted.  A review of 
report of VA examination dated June 2007 discloses medical 
inconsistencies that cannot be reconciled without referral 
back to the examiner for clarification, or alternatively a 
new examination with an opinion.  Specifically, the Board 
observes that, at page 11 of the report, under "Facts and 
Rationale for Medical Opinion," the text reflects "I could 
find evidence of bilateral shoulder painful conditions that 
would constitute service nexus or aggravation."  However, at 
page 12 under "Conclusion for Medical Opinion," the text 
reflects that "Current bilateral shoulders, bilateral hands, 
thumbs, fingers painful syndromes, diagnosis shown above is 
'not at least as likely as not' (less than 50%) etiological 
nexus to service."  These statements are wholly 
inconsistent.

Accordingly, in view of the above, the case is REMANDED for 
the following action:

1.  The June 2007 report of VA examination 
should be returned to the examiner(s) for 
review and clarification of the textual 
inconsistencies noted under the "Facts 
and Rationale" and "Conclusion."  The 
examiner should identify the salient facts 
and indicate whether it is likely, as 
likely as not, or unlikely that arthritis 
of the left shoulder, right shoulder, or 
finger joints is related to service.  A 
complete rationale for the opinion must be 
provided.

Alternatively, a new VA examination and 
opinion may be obtained that addresses the 
etiology of the claimed disabilities and 
indicates whether it is likely, as likely 
as not, or unlikely that arthritis of the 
left shoulder, right shoulder, or finger 
joints is related to service (including 
those injuries and complaints noted in 
service:  catching sensation in the left 
scapula, tear/laceration of left little 
finger, history of right little finger 
dislocation, etc.).  A complete rationale 
for all opinions must be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



